Citation Nr: 1715982	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  04-08 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than July 17, 2003, for the grant of basic eligibility for Dependents' Education Assistance (DEA) under Chapter 35, Title 38, of the United States Code.

2.  Entitlement to an effective date earlier than May 26, 2000, for the grant of basic eligibility for DEA under Chapter 35, Title 38, of the United States Code, including on the basis of clear and unmistakable error (CUE) in a June 1995 rating decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and Appellant/Guardian


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The Veteran served on active duty in the military from May 1966 to May 1968.  The appellant is his guardian and daughter.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which granted entitlement to DEA and assigned an effective date of July 17, 2003; the claims file is now instead in the jurisdiction of the RO in Philadelphia, Pennsylvania, and that RO certified the appeal to the Board.  

As support for the claim for an effective date earlier than July 17, 2003, the Veteran and the appellant testified at a hearing at the RO in San Juan in May 2006 before the undersigned Veterans Law Judge (VLJ) of the Board, also commonly referred to as a Travel Board hearing.  In July 2006, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and consideration.  The case was again remanded in March 2009.  
	
In the interim, in February 2009, the Veteran's representative raised the additional theory of entitlement to an earlier effective date based on CUE in a June 1995 rating decision.  

This issue of entitlement to an effective date earlier than May 26, 2000, for the grant of basic eligibility for DEA under Chapter 35, Title 38, of the United States Code, including notably on the basis of CUE in the June 1995 rating decision, is addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  Correspondence received on May 26, 2000, can be reasonably construed as an informal claim of entitlement to DEA

2.  July 2000 correspondence from VA can be reasonably construed as a denial of DEA benefits; it did not however include notice of appellate rights and consequently was not a final and binding determination.

3.  Considering the record in a light most favorable to the Veteran, he was permanently and totally disabled on May 26, 2000.  


CONCLUSION OF LAW

The criteria are met for an earlier effective date of May 26, 2000, but no earlier, for the grant of DEA.  38 U.S.C.A. §§ 3501, 5104(a) (West 2014); 38 C.F.R. §§ 3.155 (1999), 3.103, 3.340, 3.400, 3.807 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The appellant's claim for DEA was granted in the rating decision on appeal.  Therefore, additional notice is not required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) (explaining that VA need not provide additional notice concerning a "downstream" issue such as the effective date assigned); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).

VA has met its requirement to assist the appellant in developing evidence to substantiate the claim.  The claims file contains service treatment records (STRs) and all relevant VA treatment records.  Moreover, as will be explained, resolution this matter ultimately turns on when the claim was filed, so additional development is not needed to fairly decide this claim.  

The Veteran and the appellant, as mentioned, testified during a Travel Board hearing before the undersigned in May 2006.  The hearing was in compliance with required procedures as the presiding VLJ, the undersigned, duly explained the issues and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the appellant's position; no deficiency has been alleged.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran and appellant have received all essential notice and assistance, have had a meaningful opportunity to participate effectively in the development of this claim, and are not prejudiced by any technical notice or assistance deficiency along the way.  They have not made the AOJ or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  Accordingly, the Board may proceed with appellate review of this claim.

Earlier Effective Date

The appellant asserts that the Veteran is entitled to an effective date prior to July 17, 2003, for eligibility for DEA benefits.  

In the case of a veteran who is alive, the conditions for basic eligibility for DEA include: (1) the Veteran was discharges from service under conditions other than dishonorable; and (2) the Veteran has a permanent total service-connected disability.  38 C.F.R. § 3.807(a).  Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a).  Permanence of disability will be taken to exist when such impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 3.340(b).  The term "total disability permanent in nature" for the purpose of DEA benefits means any disability rated total for the purposes of disability compensation which is based on an impairment reasonably certain to continue throughout the life of the disabled person.  38 U.S.C.A. § 3501(a)(7).

In a June 1995 rating decision, the AOJ granted the Veteran a total disability rating for service-connected psychiatric disorder.  At that time, the AOJ determined that the Veteran's disability was not permanent, and entitlement to DEA was denied.  The AOJ suggested that a follow-up examination would be conducted to determine whether the total disability was permanent, but no such examination was conducted.  The Veteran did not appeal that decision, and it became final.  

In June 1999, the Veteran requested a letter confirming eligibility for property tax exemption.  In July 1999, he was sent a letter stating that he was "permanently and totally disabled, due to service connected disability or disabilities."  

In correspondence received on May 26, 2000, the Veteran requested "school help" for his daughter (the appellant) based on the July 1999 letter that he was permanently and totally disabled.  In July 2000, VA responded that the July 1999 letter had been sent in error.  VA explained that there were two tax exemption letters: one letter applied to Veterans who were permanently and totally disabled, and the other to Veterans who were rated at 10 percent or higher for service-connected disabilities.  VA stated that the Veteran had been sent the wrong letter, that he was not permanently and totally disabled, and that he was not entitled to DEA benefits.

The Veteran filed an additional claim for DEA benefits in June 2003.  A VA examination was provided in July 2003.  The examiner noted that the Veteran was currently hospitalized for treatment of his service-connected psychiatric disability, and that he had been hospitalized at another facility one year prior.  The examiner noted that the Veteran was unable to establish adequate interpersonal relationships and had not been able to work in the last 16 years due to his service-connected psychiatric disability; his prognosis was determined to be poor.  

In the April 2004 rating decision on appeal, the AOJ determined that the Veteran's service-connected disability was permanent and total as of the date of the July 2003 VA examination.  In the March 2005 statement of the case (SOC), the AOJ stated that the pertinent claim was received in September 2003; the May 2000 correspondence was alluded to in the discussion, but was not cited in the list of adjudicative actions.

Under the regulation in effect at the time the Veteran submitted his May 2000 correspondence, any communication or action from a Veteran indicating an intent to apply for one or more benefits under the laws administered by VA, and identifying the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155 (1999).  

As the May 26, 2000, correspondence clearly identified that DEA benefits were sought, the Board finds that it constitutes an informal claim to reopen the previously denied claim for such benefits.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (an informal claim for VA benefits must identify the benefit sought as required by 38 C.F.R. § 3.155(a)).

Furthermore, the July 2000 response from VA denied the benefits requested, but the record does not reflect that he was provided with notice of his appellate rights.  38 U.S.C.A. § 5104(a); 38 C.F.R. § 3.103(b)(1), (f).  As the Veteran did not receive appropriate notice of his appellate rights, the July 2000 decision did not become a final and binding determination, rather, remained pending until the matter was later adjudicated in the April 2004 rating decision on appeal.  

Generally, a rating decision does not become final and binding until written notification of the decision is issued to the claimant.  See 38 U.S.C.A. § 5104(a); 38 C.F.R. §§ 3.103, 3.104(a), 3.160(d), 19.25.  See also Best v. Brown, 10 Vet. App. 322, 325 (1997) (for a VA decision to become final and binding on a Veteran, he or she must first receive written notification of the decision); Tablazon v. Brown, 8 Vet. App. 359, 361 (1995), citing Hauck v. Brown, 6 Vet. App. 518 (1994) (where an appellant never received notification of a decision denying his or her claim, then the usual one-year limit for timely appealing the decision does not begin to accrue ("run"); instead it is tolled ("stopped")).  The written notification also must explain the reasons and bases for the decision and apprise the Veteran of his or her procedural and appellate rights, in the event he or she disagrees with the decision and elects to appeal.

Under certain circumstances, a statutory filing period may be equitably tolled due to conduct of VA.  See Bailey v. West, 160 F.3d 1360, 1365 (Fed. Cir. 1998).  Equitable tolling, as an example, is available where the claimant has actively pursued his judicial remedies but has filed a defective pleading during the statutory period, or where a claimant has been induced or tricked by his adversary's misconduct into allowing the filing deadline to pass.  Jaquay v. Principi, 304 F.3d 1276, 1282-83 (Fed. Cir. 2002).  The Federal Circuit Court specifically held in Bailey that equitable tolling in the paternalistic Veterans' benefits context does not require misconduct, such as trickery; however, Bailey does require the Appellant to have been "misled by the conduct of his adversary into allowing the filing deadline to pass."  Bailey, 160 F.3d at 1365; see also (William) Smith v. West, 13 Vet. App. 525 (2000).  There must be a cause and effect, i.e., the complainant relied to his/her detriment on something that VA did or should have done, but did not do.  See Cintron v. West, 13 Vet. App. 251, 257 (1999), citing Bailey, 160 F.3d at 1364.

As previously noted, an unappealed June 1995 rating decision denied entitlement to DEA benefits.  Absent revision of that decision (see Remand, below), that decision is final and binding, and any subsequent claim for the same benefits is properly characterized as one to reopen after final disallowance.  38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103.  The first correspondence following the final June 1995 rating decision that can be construed as a claim for DEA benefits is the May 26, 2000, correspondence from the Veteran.  Under 38 C.F.R. § 3.400, the effective date of a claim granted on such basis is the later of the date of claim or the date entitlement arose.  Thus, the earliest possible effective date for this claim is May 26, 2000.  

The Board has considered the significance of the July 1999 letter from VA, but finds that it was (1) sent in error and (2) in response to a request for a separate benefit, that is, it was not sent in response to a request identifying DEA as the benefit sought.  Consequently, the Board finds that it does not support an earlier effective date for the grant of basic eligibility to DEA.

The appellant asserts that the Veteran's service-connected disability was permanent and total prior to the date of the July 2003 VA examination; the Board agrees.  The July 2003 VA examiner noted that the Veteran's occupational impairment had persisted for 16 years.  Considering this evidence in the light most favorable to the Veteran/appellant, the Board finds that the duration of the Veteran's total disability, plus the VA examiner's finding that the Veteran's impairment was chronic and resulted in a poor future prognosis, is sufficient evidence that the Veteran's service-connected disability was permanently and totally disabling well prior to the date of the July 2003 VA examination, to include as of May 2000.  See 38 C.F.R. § 3.102.  Consequently, the Board finds that an earlier effective date of May 26, 2000, for the grant of basic eligibility for DEA benefits is warranted.  


ORDER

An earlier effective date of May 26, 2000, though no earlier, is granted for basic eligibility for DEA benefits, subject to the statutes and regulations governing the payment of retroactive VA compensation.


REMAND

In a February 2009 informal hearing presentation, the appellant's then-representative raised the matter of CUE in the June 1995 rating decision.  It appears that two theories of CUE were raised: (1) that the AOJ's conclusion that the Veteran's condition was not permanent was not supported by adequate reasons or bases or the underlying record and (2) that the AOJ's determination was a medical determination unsupported by independent medical evidence, in violation of Colvin v. Derwinski, 1 Vet. App. 171 (1991).  While it appears that the AOJ addressed the matter of CUE in a September 2015 supplemental SOC (SSOC), it has not been the subject of a rating decision.  As the CUE matter was raised in the context of the instant appeal for an earlier effective date for the grant of basic DEA eligibility, the Board finds that remand, and not referral, is required. 


The Board observes that in a nonprecedential Memorandum Decision, the U. S. Court of Appeals for Veterans Claims (Veterans Court/CAVC) noted that the appellant in that matter cited to no statutory or regulatory authority supporting the position that the Board is prohibited from directing the AOJ to investigate the issue of CUE in an RO decision in the first instance.  Brent v. McDonald, No. 14-2669, 2015 U.S. App. Vet. Claims LEXIS 1401 (Oct. 19, 2015.)  While this decision is not precedential, the Board finds it persuasive authority that remand is appropriate to determine whether an effective date prior to May 26, 2000, is warranted based on an allegation of CUE in a June 1995 rating decision.

Accordingly, this claim is REMANDED for the following action:

Adjudicate the Veteran's claim regarding whether the denial of basic eligibility for DEA in the June 1995 rating decision finding total disability was the result of CUE.  If CUE is not found in that earlier decision, the Veteran and his attorney must be provided an SSOC and given time to respond to it before returning the file to the Board for further appellate consideration of this CUE issue.

The appellant has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


